DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1, 5-7, 9-10 and 14 are currently amended. 
Claims 4 and 16 are cancelled.
Claims 1-3, 5-15 and 17-18 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 6/24/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are not persuasive for the reasons set forth below.

35 USC § 101 Rejections
	First, Applicant argues that “Applicant has amended independent Claims 1 and 14… Even if the Examiner would allege that amended Claims 1 and 14 are still directed to abstract ideas, Applicant respectfully submits that amended Claims 1 and 14 at least include significantly more elements that integrate the alleged mental steps or abstract ideas into a practical application. Claims 1 and 14 incorporate additional steps of referencing a database of time frames and automatically scheduling a follow-up appointment based on the information derived from image data captured by the user device” [Arguments, pages 8-9].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and observes that claims 1 and 14 only recite the following additional elements – 
…a user device including a camera subsystem; a database… wherein the database…; a processor in communication with the user device and the database; memory in communication with the processor, memory storing computer executable instructions such that, when the instructions are executed by the processor, the processor is configured to: capture, via the camera subsystem on the user device… [Claim 1],
a user interface on the user device; …from the user device… captured through camera functionality on the user device…; accessing a database…  [Claim 14].
The user device, database, processor, memory and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); 
iv. Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP examples: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application. As such, Examiner remains unpersuaded. 

35 USC § 103 Rejections
First, Applicant argues that “Hashmat does not teach or even suggest identifying a veterinary services type associated with veterinary services of a medical record, identifying a time frame associated with the identified veterinary services type, determining an appointment date for a subsequent appointment by adding the time frame to the date identified in the medical record, and automatically scheduling the appointment date…  There is no disclosure whatsoever of a database storing a plurality of time frames, each time frame associated with a veterinary services type, and determining a subsequent appointment by adding the time frame to the date in the medical record.
Neither Cohen nor Telfer discloses or suggests identifying a veterinary services type associated with veterinary services of a medical record, identifying a time frame associated with the identified veterinary services type, determining an appointment date for a subsequent appointment by adding the time frame to the date identified in the medical record, and automatically scheduling the appointment date, as required under the pending claims. Further, Cohen and Telfer do not provide any motivation to modify the primary reference to include this limitation” [Arguments, pages 7-8].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and first directs the Applicant to (Hashmat, ¶ 56, As will be described in further detail below, it should be understood that various embodiments of the admin module 500 may be configured to track all resources (e.g., exam rooms, labs, etc.) and schedules (e.g., appointments, reminders, follow-ups) of a front office of a veterinarian clinic or specialty hospital, as may be the case for particular applications. In certain embodiments, features of the admin module 500 may include user-defined scheduling templates with adjustable time increments, support for appointment conflict checking, calendar searching capabilities, and notification of patient account status at the time of scheduling, as may be understood at least in part from the scheduling screen display 3100 of FIG. 19). Here, Hashmat discloses that the admin module 500, which is stored in the shared database 402 (see Id., Fig. 3), includes calendar and scheduling elements. As further depicted in Figure 19, the calendar can be filtered by various resources (i.e. service types) such as MRI, Ultrasound, X-Ray etc. In other words, the purpose of the specific resource calendars is to identify a time frame associated with the identified veterinary services type, as claimed in the present invention. As such, Examiner respectfully maintains that at least this combination of elements of Hashmat is not meaningfully different than the above-argued limitation of the present invention. As such, Examiner remains unpersuaded. 

    PNG
    media_image1.png
    505
    721
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-15 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-3, 5-15 and 17-18 are directed to statutory categories, namely a machine (claims 1-3 and 5-13) and a process (claims 14-15 and 17-18). 

Step 2A, Prong 1: Claims 1 and 14 in part, recite the following abstract idea: 
…storing a calendar associated with the pet… further stores a plurality of time frames and a plurality of veterinary services types, wherein one of the plurality of time frames is associated with each one of the plurality of veterinary services types; …capture… image data representing the medical record related to a pet health care provider appointment, wherein the image data includes a date associated with veterinary services provided to the pet; identify the veterinary services and the date associated with the veterinary services: identify a veterinary services type associated with the veterinary services: reference the plurality of time frames to identify a time frame associated with the veterinary services type; determine an appointment date for a subsequent appointment by adding the identified time frame to the identified date; and automatically populate the calendar with the subsequent appointment on the appointment date [Claim 1],
…providing a calendar associated with the pet…; receiving image data…, wherein the image data is captured through…, and wherein the image data represents the medical record related to a pet care provider appointment, wherein the image data includes a date associated with veterinary services provided to the pet; identifying the veterinary services and the date associated with the veterinary services; identifying a veterinary services type associated with the veterinary services;… including a plurality of time frames and a plurality of veterinary services types, wherein one of the plurality of time frames is associated with each one of the plurality of veterinary services types; determining an appointment date for a subsequent appointment by adding the time frame to the identified date; and automatically populating the calendar with a subsequent appointment on the appointment date [Claim 14].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, determining and scheduling a pet care appointment based on a medical record is considered to be steps for managing personal behavior as well as interactions between people. As such, claims 1 and 14 are directed to concepts identified as abstract ideas.

Dependent claims 2-3, 5-13, 15 and 17-18 recite limitations relative to the independent claims, including, for example: 
wherein the processor is further configured to convert, via optical character recognition technology, the image data into a machine-readable code, wherein the machine-readable code includes the date associated with veterinary services [Claim 2],
wherein the medical record is one of a veterinarian visit record, a vaccination certificate, a vaccination history, a medication history, a surgery record, a hospital visit record, an insurance claim, and a veterinarian invoice [Claim 3],
wherein each time frame comprises a preset number of weeks, months, or years [Claim 5],
wherein the veterinary services types includes at least one of a rabies vaccination, a hepatitis vaccination, a canine parvovirus vaccination, a canine distemper vaccination, a bordetella vaccination, a canine influenza vaccination, a leptospirosis vaccination, a lyme vaccination, a feline panleukopenia vaccination, feline viral rhinotracheitis vaccination, feline caliciviral disease vaccination, a feline chlamydiosis vaccination, a feline leukemia virus vaccination, a feline infection peritonitis vaccination, a bordetellosis vaccination, a ringworm vaccination, and a giardiasis vaccination [Claim 6],
wherein the veterinary services types includes an ear infection, a behavioral consultation, dental care, parasite control, and neutering [Claim 7],
wherein the veterinary services comprises one of a procedure, a date of surgery, a date of treatment, a date of an incident related to the health of the pet, and a date of release from a pet hospital [Claim 8],
wherein the machine-readable code includes a follow-up appointment date associated with the date associated with the veterinary services, and wherein the step of determining an appointment date for the subsequent appointment comprises selecting the follow-up appointment date as the appointment date [Claim 9],
wherein the machine-readable code includes a follow-up appointment time frame associated with the date associated with the veterinary services, and wherein the step of determining an appointment date for the subsequent appointment comprises adding the follow-up appointment time frame to the date associated with the veterinary services [Claim 10],
wherein the processor is further configured to automatically generate a reminder to schedule the subsequent appointment with a pet health care provider associated with the veterinary services [Claim 11],
wherein the processor is further configured to automatically schedule the subsequent appointment with a pet health care provider associated with the veterinary services [Claim 12],
wherein the processor is further configured to automatically generate notifications related to payment to a pet health care provider associated with the veterinary services [Claim 13].

The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1 and 14 only recite the following additional elements – 
…a user device including a camera subsystem; a database… wherein the database…; a processor in communication with the user device and the database; memory in communication with the processor, memory storing computer executable instructions such that, when the instructions are executed by the processor, the processor is configured to: capture, via the camera subsystem on the user device… [Claim 1],
a user interface on the user device; …from the user device… captured through camera functionality on the user device…; accessing a database…  [Claim 14].
The user device, database, processor, memory and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); 
iv. Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP examples: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1 and 14 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
…a user device including a camera subsystem; a database… wherein the database…; a processor in communication with the user device and the database; memory in communication with the processor, memory storing computer executable instructions such that, when the instructions are executed by the processor, the processor is configured to: capture, via the camera subsystem on the user device… [Claim 1],
a user interface on the user device; …from the user device… captured through camera functionality on the user device…; accessing a database…  [Claim 14].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashmat, U.S. Publication No. 2013/0218592 [hereinafter Hashmat] in view of Cohen et al., U.S. Publication No. 2005/0021369 [hereinafter Cohen].

Regarding claim 1, Hashmat discloses A pet care management system for scheduling a pet care appointment based on a medical record for a pet, the pet management system comprising: a user device including a camera subsystem (Hashmat, ¶ 30, FIG. 19 is an illustration of an exemplary scheduling screen display 3100 of the veterinary care management system 5 according to various embodiments), (Id., ¶ 5, owners and pets (e.g., patients) check in upon arrival and office personnel may manually record updated information in a physical file associated with the owner and/or patient), (Id., ¶ 42, according to certain embodiments, the one or more data acquisition devices 120 may include a camera and/or scanner for providing data in the form of the non-limiting examples of medical records, prescription requests, and/or referral documentation. In particular embodiments, this camera and/or scanner may be used to gather information regarding any of a variety of items, which may then be used by one or more program modules, as will be described in further detail below), (Id., ¶ 103, it should be understood from FIG. 20, that selection of the EMR icon 3020 according to certain embodiments may lead the user to a new EMR screen display 3200, upon which the user may view any of a variety of data related to a patient's medical history, upcoming appointments, referrals, vaccinations, alerts, etc., all as may be desirable for particular applications), (Id., Fig. 20, Figure depicts a medical record for a pet);

    PNG
    media_image2.png
    483
    705
    media_image2.png
    Greyscale

a database storing a calendar associated with the pet; a processor in communication with the user device and the database, wherein the database further stores a plurality of time frames and a plurality of veterinary services types, wherein one of the plurality of time frames is associated with each one of the plurality of veterinary services types (Id., ¶ 54, FIG. 3 is a schematic block diagram of how the various modules stored by the various storage devices 210 of the information management server 200 interact with one another… the shared data 480 may be stored in a shared database 402 (discloses storing in a database), separate and distinct from an internal database 401 so as to minimize and/or eliminate inadvertent release of sensitive patient and/or owner data. In this and still other embodiments, certain users of the system 5 and certain modules (e.g., the analytics module 2300 and the community module 2400) may only have access to the shared database 402 and not the internal database 401 of the data module 400, again as may be desirable for a particular application), (Id., Fig. 19, Figure depicts a calendar view with time frames including days and weeks. Figure 19 further depicts a plurality of service types include MRI, ultrasound, X-Ray, etc.), (Id., ¶ 56, As will be described in further detail below, it should be understood that various embodiments of the admin module 500 may be configured to track all resources (e.g., exam rooms, labs, etc.) and schedules (e.g., appointments, reminders, follow-ups) of a front office of a veterinarian clinic or specialty hospital, as may be the case for particular applications. In certain embodiments, features of the admin module 500 may include user-defined scheduling templates with adjustable time increments, support for appointment conflict checking, calendar searching capabilities, and notification of patient account status at the time of scheduling, as may be understood at least in part from the scheduling screen display 3100 of FIG. 19), (Id., Fig. 3, Figure depicts admin module 500 stored in shared database 402);

    PNG
    media_image1.png
    505
    721
    media_image1.png
    Greyscale

memory in communication with the processor, memory storing computer executable instructions such that, when the instructions are executed by the processor, the processor is configured to: capture, via the camera subsystem on the user device, image data representing the medical record related to a pet health care provider appointment… with veterinary services provided to the pet (Id., ¶ 8, a veterinary care management system is provided for facilitating the medical treatment and administrative activities of a veterinary clinic. Various embodiments of the care management system include one or more memory storage areas; and one or more computer processors that are configured to receive data stored in the one or more memory storage areas, wherein the one or more computer processors are configured for: receiving data associated with at least one patient of a user of the system), (Id., ¶ 105, If during step 705, it is determined that access is requested regarding the electronic capture of any EMR data 420, whether via a scanner or camera within the remote terminal 100 and/or the data acquisition devices 120 or otherwise, the EMR module 700 proceeds to step 731, during which an image tool 730 is activated and executed to acquire the pertinent EMR data 430 (see FIG. 3) according to various embodiments);
identify the veterinary services and the date associated with the veterinary services (Id., ¶ 82, If, during step 320, the information management server 200 determines that data has been received at or requested from the data module 400, the server proceeds to step 330 and determines whether data is being input into the data module or requested therefrom. If data is being input (e.g., transferred to) the data module 400, then the information management server 200 then proceeds to step 340, during which the server updates at least the internal database 401 appropriately with the contents of the received data. Returning to our previously mentioned non-limiting example, if a new appointment (discloses veterinary service) is scheduled via the admin module 500, data surrounding the new appointment such as its date (discloses associated date) and time would be transmitted to the data module 400 for storage. In this non-limiting example, during step 340, the information management server 200 would identify the patient/owner record within the internal database 401 for whom the new appointment data corresponds and update that record accordingly. After having thus updated the appropriate record(s), the information management server 200 returns to step 320, during which the data module is further monitors for receipt of further data, whether incoming or requested.
identify a veterinary services type associated with the veterinary services; reference the plurality of time frames to identify a time frame associated with the veterinary services type (Id., ¶ 56, the admin module 500 may be configured to track all resources (e.g., exam rooms, labs, etc.) and schedules (e.g., appointments, reminders, follow-ups) of a front office of a veterinarian clinic or specialty hospital, as may be the case for particular applications. In certain embodiments, features of the admin module 500 may include user-defined scheduling templates with adjustable time increments, support for appointment conflict checking, calendar searching capabilities, and notification of patient account status at the time of scheduling, as may be understood at least in part from the scheduling screen display 3100 of FIG. 19), (Id., ¶ 90, As may be understood from at least FIG. 18, activation and execution of the resource tool 530 may be initiated by a user of the system by navigating to the scheduling icon 3030 of the dashboard screen display 3000. Of course, it should be understood from FIG. 19, that selection of the resource icon 3030 according to certain embodiments may lead the user to a new scheduling screen display (not shown), upon which the user may view any of a variety of data related to availability of resources and/or the avenues for, for example, restocking or reassigning thereof, as may be desirable for particular applications. As with the various embodiments of the registration tool 510 described elsewhere herein, the admin module 500, upon execution of the resource tool 530 during step 531 may proceed to step 532, during which a resource order/allocation report may be generated based upon at least the received scheduling data 413), (Id., Fig. 19, Figure depicts resource calendars for identifying associated service types and identifying associated time frames);
determine an appointment date for a subsequent appointment by adding the identified time frame to the identified date (Id., ¶ 82, If, during step 320, the information management server 200 determines that data has been received at or requested from the data module 400, the server proceeds to step 330 and determines whether data is being input into the data module or requested therefrom...  if a new appointment is scheduled via the admin module 500, data surrounding the new appointment such as its date and time would be transmitted to the data module 400 for storage. In this non-limiting example, during step 340, the information management server 200 would identify the patient/owner record within the internal database 401 for whom the new appointment data corresponds and update that record accordingly), (Id., Figure 19, Figure depicts follow up (e.g. Post Op Exam) appointments based on veterinary services);
and automatically populate the calendar with a subsequent appointment on the appointment date (Id., ¶ 89, Of course, it should be understood from FIG. 19, that selection of the scheduling icon 3010 according to certain embodiments may lead the user to a new scheduling screen display 3100, upon which the user may view any of a variety of data related to scheduling of appointments and/or possible conflicts, as may be desirable for particular applications. As with the various embodiments of the registration tool 510 described elsewhere herein, the admin module 500, upon execution of the schedule tool 520 during step 521 may proceed to step 522, during which a new appointment may be generated (discloses automatically scheduling an appointment) based upon at least the received scheduling data 414), (Id., Fig. 19, Figure depicts a calendar with scheduled appointments).

    PNG
    media_image3.png
    467
    677
    media_image3.png
    Greyscale

While suggested in Figures 3 and 18-20, as well as the related text, Hashmat does not explicitly disclose …wherein the image data includes a date associated…
However, Cohen discloses …wherein the image data includes a date associated… (Cohen, ¶ 138, The display 1105 described with respect to FIG. 11 may be shown while the physician visits the patient 516 (block 1030), at which time the physician may use the WID 125 to enter additional patient information. This may be done using dictation, as described above, the WID keyboard, drop down lists for medications, diagnoses, or for any other field displayed on the WID 125, or using handwritten notes on which the WID or server 555 can perform optical character recognition. Other inputs, such as photographs, may also be input if the WID 125 includes additional input/output features (such as an integrated digital camera). Any input entered by a physician is transmitted to the server 555, which is operable to interpret the type of information received and to update any and all databases accordingly), (Id., Fig. 11, Figure depicts associated date element 1188).

    PNG
    media_image4.png
    386
    544
    media_image4.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the pet care management system elements of Hashmat to include the associated date elements of Cohen in the analogous art of structuring electronic calendar entries.
 The motivation for doing so would have been to improve “the management of information based on context and relevance” with regard to a patient, wherein the context includes “the intersection of the user's identity, the user's physical location, and the user's proximity to other people and objects” (Cohen, ¶ 13). Such an improvement to a patient’s information management would help to “provide… valuable collaborative capabilities not otherwise available in the marketplace, facilitating not only improved treatment capabilities but also grant development and scholarly publication” [Cohen, ¶ 13; Hashmat, ¶ 74].

	Regarding claim 2, the combination of Hashmat and Cohen discloses the pet care management system of claim 1…
	While suggested in Figures 3 and 18-20, as well as the related text, Hashmat does not explicitly disclose …wherein the processor is further configured to convert, via optical character recognition technology, the image data into a machine-readable code, wherein the machine-readable code includes the date associated with veterinary services.
	However, Cohen discloses …wherein the processor is further configured to convert, via optical character recognition technology, the image data into a machine-readable code, wherein the machine-readable code includes the date associated with veterinary services (Cohen, ¶ 138, The display 1105 described with respect to FIG. 11 may be shown while the physician visits the patient 516 (block 1030), at which time the physician may use the WID 125 to enter additional patient information. This may be done using dictation, as described above, the WID keyboard, drop down lists for medications, diagnoses, or for any other field displayed on the WID 125, or using handwritten notes on which the WID or server 555 can perform optical character recognition. Other inputs, such as photographs, may also be input if the WID 125 includes additional input/output features (such as an integrated digital camera). Any input entered by a physician is transmitted to the server 555, which is operable to interpret the type of information received and to update any and all databases accordingly).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the pet care management system elements of Hashmat to include the optical character recognition elements of Cohen in the analogous art of structuring electronic calendar entries for the same reasons as stated for claim 1.
	
Regarding claim 3, the combination of Hashmat and Cohen discloses the pet care management system of claim 1…
Hashmat further discloses …wherein the medical record is one of a veterinarian visit record, a vaccination certificate, a vaccination history, a medication history, a surgery record, a hospital visit record, an insurance claim, and a veterinarian invoice (Hashmat, ¶ 103, it should be understood from FIG. 20, that selection of the EMR icon 3020 according to certain embodiments may lead the user to a new EMR screen display 3200, upon which the user may view any of a variety of data related to a patient's medical history, upcoming appointments, referrals, vaccinations, alerts, etc., all as may be desirable for particular applications), (Id., Fig. 20, Figure depicts a medical record for a pet including a vaccination history).

    PNG
    media_image5.png
    479
    706
    media_image5.png
    Greyscale


Regarding claim 5, the combination of Hashmat and Cohen discloses the pet care management system of claim 1…
Hashmat further discloses …wherein each time frame comprises a preset number of weeks, months, or years (Id., Fig. 19, Figure depicts a calendar view with time frames including one-day time frames and one-week timeframes).

Regarding claim 6, the combination of Hashmat and Cohen discloses the pet care management system of claim 1…
Hashmat further discloses …wherein the veterinary services types includes at least one of a rabies vaccination, a hepatitis vaccination, a canine parvovirus vaccination, a canine distemper vaccination, a bordetella vaccination, a canine influenza vaccination, a leptospirosis vaccination, a lyme vaccination, a feline panleukopenia vaccination, feline viral rhinotracheitis vaccination, feline caliciviral disease vaccination, a feline chlamydiosis vaccination, a feline leukemia virus vaccination, a feline infection peritonitis vaccination, a bordetellosis vaccination, a ringworm vaccination, and a giardiasis vaccination (Hashmat, Fig.20, Figure depicts a rabies vaccination).

Regarding claim 8, the combination of Hashmat and Cohen discloses the pet care management system of claim 1…
Hashmat further discloses …wherein the veterinary services comprises one of a procedure, a date of surgery, a date of treatment, a date of an incident related to the health of the pet, and a date of release from a pet hospital (Hashmat, Fig. 21, Figure depicts a date of a periodontal operation).

Regarding claim 9, the combination of Hashmat and Cohen discloses the pet care management system of claim 2…
Hashmat further discloses …wherein the machine-readable code includes a follow-up appointment date associated with the date associated with the veterinary services, and wherein the step of determining an appointment date for the subsequent appointment comprises selecting the follow-up appointment date as the appointment date (Hashmat, Fig. 21, Figure depicts various follow-up (i.e. recheck) appointments with associated dates).

Regarding claim 10, the combination of Hashmat and Cohen discloses the pet care management system of claim 2…
Hashmat further discloses …wherein the machine-readable code includes a follow-up appointment time frame associated with the date associated with the veterinary services, and wherein the step of determining an appointment date for the subsequent appointment comprises adding the follow-up appointment time frame to the date associated with the veterinary services (Hashmat, Fig. 21, Figure depicts various follow-up (i.e. recheck) appointments each set one week after the previous appointment).

Regarding claim 11, the combination of Hashmat and Cohen discloses the pet care management system of claim 1…
Hashmat further discloses …wherein the processor is further configured to automatically generate a reminder to schedule the subsequent appointment with a pet health care provider associated with the veterinary services (Hashmat, ¶ 56, it should be understood that various embodiments of the admin module 500 may be configured to track all resources (e.g., exam rooms, labs, etc.) and schedules (e.g., appointments, reminders, follow-ups) of a front office of a veterinarian clinic or specialty hospital, as may be the case for particular applications).

Regarding claim 12, the combination of Hashmat and Cohen discloses the pet care management system of claim 1…
Hashmat further discloses …wherein the processor is further configured to automatically schedule the subsequent appointment with a pet health care provider associated with the veterinary services (Hashmat, ¶ 56, it should be understood that various embodiments of the admin module 500 may be configured to track all resources (e.g., exam rooms, labs, etc.) and schedules (e.g., appointments, reminders, follow-ups) of a front office of a veterinarian clinic or specialty hospital, as may be the case for particular applications), (Id., ¶ 89, If during step 505, it is determined that access is requested regarding scheduling of a new patient/owner appointment, the admin module 500 proceeds to step 521, during which a schedule tool 520 is activated and executed to acquire scheduling data 414 (see FIG. 3) according to various embodiments), (Id., ¶ 93, Once one or more of the variety of tools (e.g., 510, 520, 530, 540, and/or 550) described previously herein have been executed by the admin module 500, the module according to various embodiments then proceeds to step 561, during which any data/reports generated during at least steps 512, 522, 532, 542, and 552 by the various tools is further transmitted to and stored within the data module 400. In certain embodiments, such will involve automatic updating of existing records with newly stored data).

Regarding claim 13, the combination of Hashmat and Cohen discloses the pet care management system of claim 1…
Hashmat further discloses …wherein the processor is further configured to automatically generate notifications related to payment to a pet health care provider associated with the veterinary services (Hashmat, ¶ 58, In certain embodiments, capabilities of the various tools of the financial module 600 may include auto-generated invoices and invoice notifications (e.g., to the customer portal module 1500 or otherwise), as may be understood at least in part from the financial screen display 3300 of FIG. 21. Still further, as may be understood with reference to the payment screen display 3400 of FIG. 22, various tools of the financial module 600 may be further configured to seamlessly process incoming payments from customers, appropriately applying them to previously generated invoices without the need for independent and/or manual accounting procedures external to the system 5).

Regarding claim 14, Hashmat discloses A method for scheduling a pet care appointment based on a medical record for a pet through a user device, the method comprising the steps of: providing a calendar associated with the pet through a user interface on the user device (Hashmat, ¶ 30, FIG. 19 is an illustration of an exemplary scheduling screen display 3100 of the veterinary care management system 5 according to various embodiments), (Id., ¶ 5, owners and pets (e.g., patients) check in upon arrival and office personnel may manually record updated information in a physical file associated with the owner and/or patient), (Id., ¶ 42, according to certain embodiments, the one or more data acquisition devices 120 may include a camera and/or scanner for providing data in the form of the non-limiting examples of medical records, prescription requests, and/or referral documentation. In particular embodiments, this camera and/or scanner may be used to gather information regarding any of a variety of items, which may then be used by one or more program modules, as will be described in further detail below), (Id., ¶ 103, it should be understood from FIG. 20, that selection of the EMR icon 3020 according to certain embodiments may lead the user to a new EMR screen display 3200, upon which the user may view any of a variety of data related to a patient's medical history, upcoming appointments, referrals, vaccinations, alerts, etc., all as may be desirable for particular applications), (Id., Fig. 19, Figure depicts a calendar associated with a pet);
receiving image data from the user device, wherein the image data is captured through camera functionality on the user device, and wherein the image data represents the medical record related to a pet care provider appointment… with veterinary services provided to the pet (Id., ¶ 42, according to certain embodiments, the one or more data acquisition devices 120 may include a camera and/or scanner for providing data in the form of the non-limiting examples of medical records, prescription requests, and/or referral documentation. In particular embodiments, this camera and/or scanner may be used to gather information regarding any of a variety of items, which may then be used by one or more program modules, as will be described in further detail below), (Id., ¶ 103, it should be understood from FIG. 20, that selection of the EMR icon 3020 according to certain embodiments may lead the user to a new EMR screen display 3200, upon which the user may view any of a variety of data related to a patient's medical history, upcoming appointments, referrals, vaccinations, alerts, etc., all as may be desirable for particular applications);
identify the veterinary services and the date associated with the veterinary services (Id., ¶ 82, If, during step 320, the information management server 200 determines that data has been received at or requested from the data module 400, the server proceeds to step 330 and determines whether data is being input into the data module or requested therefrom. If data is being input (e.g., transferred to) the data module 400, then the information management server 200 then proceeds to step 340, during which the server updates at least the internal database 401 appropriately with the contents of the received data. Returning to our previously mentioned non-limiting example, if a new appointment (discloses veterinary service) is scheduled via the admin module 500, data surrounding the new appointment such as its date (discloses associated date) and time would be transmitted to the data module 400 for storage. In this non-limiting example, during step 340, the information management server 200 would identify the patient/owner record within the internal database 401 for whom the new appointment data corresponds and update that record accordingly. After having thus updated the appropriate record(s), the information management server 200 returns to step 320, during which the data module is further monitors for receipt of further data, whether incoming or requested.
identify a veterinary services type associated with the veterinary services (Id., ¶ 56, the admin module 500 may be configured to track all resources (e.g., exam rooms, labs, etc.) and schedules (e.g., appointments, reminders, follow-ups) of a front office of a veterinarian clinic or specialty hospital, as may be the case for particular applications. In certain embodiments, features of the admin module 500 may include user-defined scheduling templates with adjustable time increments, support for appointment conflict checking, calendar searching capabilities, and notification of patient account status at the time of scheduling, as may be understood at least in part from the scheduling screen display 3100 of FIG. 19), (Id., ¶ 90, As may be understood from at least FIG. 18, activation and execution of the resource tool 530 may be initiated by a user of the system by navigating to the scheduling icon 3030 of the dashboard screen display 3000. Of course, it should be understood from FIG. 19, that selection of the resource icon 3030 according to certain embodiments may lead the user to a new scheduling screen display (not shown), upon which the user may view any of a variety of data related to availability of resources and/or the avenues for, for example, restocking or reassigning thereof, as may be desirable for particular applications. As with the various embodiments of the registration tool 510 described elsewhere herein, the admin module 500, upon execution of the resource tool 530 during step 531 may proceed to step 532, during which a resource order/allocation report may be generated based upon at least the received scheduling data 413), (Id., Fig. 19, Figure depicts resource calendars for identifying associated service types and identifying associated time frames);
accessing a database including a plurality of time frames and a plurality of veterinary services types, wherein one of the plurality of time frames is associated with each one of the plurality of veterinary services types (Id., ¶ 54, FIG. 3 is a schematic block diagram of how the various modules stored by the various storage devices 210 of the information management server 200 interact with one another… the shared data 480 may be stored in a shared database 402 (discloses storing in a database), separate and distinct from an internal database 401 so as to minimize and/or eliminate inadvertent release of sensitive patient and/or owner data. In this and still other embodiments, certain users of the system 5 and certain modules (e.g., the analytics module 2300 and the community module 2400) may only have access to the shared database 402 and not the internal database 401 of the data module 400, again as may be desirable for a particular application), (Id., Fig. 19, Figure depicts a calendar view with time frames including days and weeks. Figure 19 further depicts a plurality of service types include MRI, ultrasound, X-Ray, etc.), (Id., ¶ 56, As will be described in further detail below, it should be understood that various embodiments of the admin module 500 may be configured to track all resources (e.g., exam rooms, labs, etc.) and schedules (e.g., appointments, reminders, follow-ups) of a front office of a veterinarian clinic or specialty hospital, as may be the case for particular applications. In certain embodiments, features of the admin module 500 may include user-defined scheduling templates with adjustable time increments, support for appointment conflict checking, calendar searching capabilities, and notification of patient account status at the time of scheduling, as may be understood at least in part from the scheduling screen display 3100 of FIG. 19), (Id., Fig. 3, Figure depicts admin module 500 stored in shared database 402);

    PNG
    media_image1.png
    505
    721
    media_image1.png
    Greyscale

determine an appointment date for a subsequent appointment by adding the identified time frame to the identified date (Id., ¶ 82, If, during step 320, the information management server 200 determines that data has been received at or requested from the data module 400, the server proceeds to step 330 and determines whether data is being input into the data module or requested therefrom...  if a new appointment is scheduled via the admin module 500, data surrounding the new appointment such as its date and time would be transmitted to the data module 400 for storage. In this non-limiting example, during step 340, the information management server 200 would identify the patient/owner record within the internal database 401 for whom the new appointment data corresponds and update that record accordingly), (Id., Figure 19, Figure depicts follow up (e.g. Post Op Exam) appointments based on veterinary services);
and automatically populate the calendar with a subsequent appointment on the appointment date (Id., ¶ 89, Of course, it should be understood from FIG. 19, that selection of the scheduling icon 3010 according to certain embodiments may lead the user to a new scheduling screen display 3100, upon which the user may view any of a variety of data related to scheduling of appointments and/or possible conflicts, as may be desirable for particular applications. As with the various embodiments of the registration tool 510 described elsewhere herein, the admin module 500, upon execution of the schedule tool 520 during step 521 may proceed to step 522, during which a new appointment may be generated (discloses automatically scheduling an appointment) based upon at least the received scheduling data 414), (Id., Fig. 19, Figure depicts a calendar with scheduled appointments).
While suggested in Figures 3 and 18-20, as well as the related text, Hashmat does not explicitly disclose …wherein the image data includes a date associated…
However, Cohen discloses …wherein the image data includes a date associated… (Cohen, ¶ 138, The display 1105 described with respect to FIG. 11 may be shown while the physician visits the patient 516 (block 1030), at which time the physician may use the WID 125 to enter additional patient information. This may be done using dictation, as described above, the WID keyboard, drop down lists for medications, diagnoses, or for any other field displayed on the WID 125, or using handwritten notes on which the WID or server 555 can perform optical character recognition. Other inputs, such as photographs, may also be input if the WID 125 includes additional input/output features (such as an integrated digital camera). Any input entered by a physician is transmitted to the server 555, which is operable to interpret the type of information received and to update any and all databases accordingly), (Id., Fig. 11, Figure depicts associated date element 1188).

    PNG
    media_image4.png
    386
    544
    media_image4.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the pet care management system elements of Hashmat to include the associated date elements of Cohen in the analogous art of structuring electronic calendar entries for the same reasons as stated for claim 1.


Regarding claim 15, this claim recites limitations substantially similar to those in claim 2, and is rejected for the same reasons as stated above.

Regarding claims 17-18, these claims recite limitations substantially similar to those in claims 12-13, respectively, and are rejected for the same reasons as detailed below.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hashmat in view of Cohen and in further view of Telfer, International Publication No. WO 2007/112515 [hereinafter Telfer].

Regarding claim 7, the combination of Hashmat and Cohen discloses the pet care management system of claim 4…
Hashmat further discloses …wherein the veterinary services types includes… a behavioral consultation, dental care… (Hashmat, ¶ 56, the admin module 500 may be configured to track all resources (e.g., exam rooms, labs, etc.) and schedules (e.g., appointments, reminders, follow-ups) of a front office of a veterinarian clinic or specialty hospital, as may be the case for particular applications), (Id., Fig. 20, Figure depicts aggressive behavior consultation alert), (Id., Figure 21, Figure depicts periodontal operation).

    PNG
    media_image6.png
    562
    466
    media_image6.png
    Greyscale

The combination of Hashmat and Cohen does not explicitly disclose …an ear infection… parasite control, and neutering.
However, Telfer discloses … an ear infection… parasite control, and neutering (Telfer, page 8, ¶ 2, The Medical Records are Structured into chronological and sequential components such as: .sup.vaccination schedules and charts; allergic reactions following immunisation, worming, fleaing and heartworm schedules and charts), gestation, birth record, neutering/desexwig, veterinary visits, surgical (see attached spreadsheets)), (Id., page 12, HORSE'S CONFORMATION STRUCTURE (profile, alert ears, tapered muzzle, features thin or full ) Head θi Neck Body, Legs & Feet… FEET HOOF RECORD infections allergies, cracks, deformities, repair Treatment, dates).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the pet care management system elements of Hashmat and the associated date elements of Cohen in the analogous art of structuring electronic calendar entries to include the veterinarian service type elements of Tefler in the analogous art of record keeping improvements.
 The motivation for doing so would have been to improve the ability to “provide[s] a unique, comprehensive, sequential, and timely (from birth to death) medical record for both pets and humans” (Tefler, page 2, ¶ 4), wherein such an improvement to a patient’s information management would help to “provide… valuable collaborative capabilities not otherwise available in the marketplace, facilitating not only improved treatment capabilities but also grant development and scholarly publication” [Tefler, page 2, ¶ 4; Cohen, ¶ 13; Hashmat, ¶ 74].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schweisguth et al., U.S. Publication No. 2009/0106044, discloses a health management system for people and pets.
Wiggins, U.S. Patent No. 7,016,856, discloses an automated system and method for health care administration.
Dugan, U.S. Publication No. 2006/0041450, discloses an electronic patient registration system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624